Citation Nr: 0826791	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased evaluation for residuals of left 
knee injury, with degenerative joint disease, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk


INTRODUCTION

The veteran had active service from January 1986 to January 
1988.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) which 
determined that the veteran's evaluation of 0 percent 
disabling for postoperative degenerative joint disease of his 
left knee should be increased to 10 percent. 

In May 2006, during the pendency of this appeal, the RO 
issued another decision increasing the evaluation for left 
knee injury residuals with degenerative joint disease to 20 
percent.  The veteran's claim is still on appeal per AB v. 
Brown, 6 Vet. App. 35 (1993) (a partial grant of benefits 
does not end appeal unless veteran indicates satisfaction 
with the increase).  


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by nonsymptomatic surgical scarring, slight 
atrophy of the left quadriceps, subtle anterior cruciate 
ligament (ACL) laxity, slight swelling, trace effusion, and 
joint line tenderness, with complaints of pain, grinding, 
feeling weak, and feeling a tendency to give out, as well as 
traumatic degenerative joint disease mostly in the medial 
compartment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of left knee injury, with degenerative joint 
disease, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5010, 5003, 5258, 5260, 5261, 7800-
7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In October 2005, after the veteran filed his claim for an 
increased rating in August 2005, the RO sent him a letter 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.


The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2005 and May 
2006 rating decisions, the May 2006 SOC, and the August 2007 
SSOC explained the basis for the RO's action, and the SOC and 
SSOC provided him with additional 60-day periods to submit 
more evidence.  In addition, in the SOC, the RO provided the 
laws and regulations governing the evaluation of limitation 
of flexion and extension of the leg, semilunar dislocated 
cartilage, and other impairment of the knee.  The RO 
specifically provided the rating criteria for diagnostic 
codes contemplating such limitation.  After the RO issued its 
second rating decision in May 2006, it issued an SSOC in 
August 2007, which again referred to the criteria in the SOC.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in March 2006, June 2006, and 
August 2007 letters which VA sent to the veteran.  Further, 
as to the additional requirements for an increased-
compensation claim as recently delineated by the Court in 
Vazquez-Flores, supra, we find that any notice error did not 
affect the essential fairness of the adjudication because the 
letters, rating decisions, and SOCs discussed above, together 
with the substantial development of the veteran's claim 
before and after providing notice, rendered the notice and 
timing errors non-prejudicial.  In this regard, the Board 
notes that, while the VCAA letters did not specifically 
conform to the requirements provided in Vazquez-Flores, 
supra, the veteran was advised of his opportunities to submit 
additional evidence and was informed that, at a minimum, he 
needed to submit evidence showing his service-connected 
disability had increased in severity.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, and 
has accorded the veteran a VA medical examination.  All known 
and available records have been obtained and associated with 
his claims file; and the veteran has not contended otherwise.  
By his contentions in this appeal, he has demonstrated actual 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has reviewed all the evidence in the appellant's 
claims file.  We have an obligation to provide adequate 
reasons or bases supporting our decision, but there is no 
requirement that every item of evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis herein will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

II.  Increased Rating Claim

In seeking an increased rating, the veteran claimed his knee 
condition had worsened since he was initially evaluated for 
a 0 percent rating for a service-connected left knee injury.  
In his notice of disagreement with the RO's decision to 
increase his evaluation to a 10 percent rating, the veteran 
contended that the 10 percent rating was an inaccurate 
assessment of his condition.  After the RO increased his 
evaluation to a 20 percent rating during the decision review 
process, the veteran noted in his appeal that the amount and 
frequency of his episodes of "severe" incoordination were 
not addressed.  He also claimed he is entitled to benefits 
for flexion and extension levels during flare-ups.

A.  Factual Background

Private medical records from August 2005 noted left knee 
range of motion from
-5 degreesof extension to full flexion, and in September 2005 
a physician diagnosed the veteran with medial osteoarthritis 
in the left knee, revealed by X-rays.  An October 2005 VA 
examination also produced a diagnosis of mild traumatic 
degenerative joint disease, with a range of motion in the 
left knee of 0 to 140 degrees.  The examiner noted a nine-
inch medial surgical scar and a three-inch outside (lateral) 
surgical scar on the left knee, both benign without 
thickening, keloid, ischemia, or ulceration.  A December 2005 
private report shows range of motion of -3 to 141 degrees.

On VA examination in July 2007, the veteran reported that he 
had a history of injuring his left knee while playing 
football during high school, and subsequently had 
meniscectomy and ACL repair surgery.  He reinjured his left 
knee while in the Army when jumping from a personnel carrier, 
from which he experienced swelling.  He injured the same knee 
again while going down stairs, experienced more swelling, and 
was found to have an ACL tear.  He had undergone an 
arthroscopic procedure to inspect and repair the ACL in 
August 1987.  After completing rehabilitation therapy, he 
returned to his active lifestyle.  Over recent years, 
however, he had been having increasing problems with his left 
knee due to degenerative joint disease.

Symptoms that the veteran reported include inability to 
participate in jumping sports, difficulty walking up and down 
stairs, difficulty doing long hikes, difficulty squatting, 
pain on an everyday basis, some varying morning stiffness, 
stiffness from lack of movement of the knee, grinding and 
popping in the knee, occasional locking during extension of 
the knee, and occasional swelling.  The veteran was wearing a 
knee brace with a hinge medially, and taking Ibuprofen once 
or twice a week.

On examination, the veteran exhibited ACL laxity, slight 
atrophy of the left quadriceps.  The surgical scarring was 
benign.  Range of motion in the left knee was from 0 to 135 
degrees of flexion, while range of motion in the right knee 
was from 0 to 140 degrees.  The examiner diagnosed the 
veteran with moderate traumatic degenerative joint disease in 
the left knee's medial compartment, and some laxity of the 
ACL.

B.  Applicable Law

The veteran seeks a higher evaluation for his service-
connected left knee disability.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. §4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates that 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In evaluating the assertions advanced by the veteran as to 
his condition, the Board must consider that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
and severity of a disability, requires professional evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
However, we recognize that the veteran's lay statements may 
be competent evidence as to lay-observable events and 
symptoms of disability.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

C.  Analysis

The RO has rated the veteran's service-connected left knee 
disability based on an analogous rating to dislocated 
cartilage with frequent episodes of locking, pain, and joint 
effusion, for which the Rating Schedule provides a 20 
percent evaluation, under DC 5258.  This is the highest 
evaluation afforded by DC 5258.


Higher evaluations are afforded under DC 5256, which grants 
30 to 60 percent for ankylosis of the knee, in flexion at 
angles from 0 degrees to 45 degrees; DC 5257, which grants 
30 percent for severe recurrent subluxation or lateral 
instability from other knee impairments; DCs 5260 and 5261 
for limitation of motion, discussed below; and DC 5262, 
which grants 40 percent for nonunion of the tibia and fibula 
with loose motion requiring brace and 30 percent for 
malunion of the tibia and fibula with marked knee 
disability.  

The medical evidence does not demonstrate that the required 
manifestations are present for a rating higher than 20 
percent.  The medical evidence presents no findings of 
ankylosis of the knee, as the veteran is able to move it 
through nearly the full normal range of extension and 
flexion.  Nor does any medical evidence indicate any severe 
recurrent subluxation or lateral instability.  Clearly, the 
presence of slight atrophy of the left quadriceps shows that 
he favors the knee, but, as previously stated, the July 2007 
VA examination noted range of motion in the veteran's left 
leg at 0 degrees extension and 135 degrees flexion.  
Finally, the medical evidence presents no findings of 
nonunion or malunion of the tibia and/or fibula.

The VA General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under DCs 5003-5010 and 5257, so long as 
the evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998).  See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), to the effect that a separate rating may be granted 
when "none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology" of other conditions, 
and where the "symptomatology is distinct and separate . . . 
."  (Emphasis by the Court)  That analysis would appear 
equally applicable to DC 5258.

Moreover, the General Counsel also held more recently that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and under Diagnostic 
Code 5261 (limitation of extension of he leg), may be 
assigned for disability of the same joint. VAOGCPREC 9-2004 
(September, 2004).

Under DC 5010, such arthritis, substantiated by X-ray 
findings, is rated as degenerative arthritis.  Under DC 
5003, degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added, under DC 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Range of motion of the leg is evaluated under DCs 5260 and 
5261.  Under DC 5260, a 10 percent rating is warranted for 
flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 
percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a 10 percent rating is warranted 
for extension limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, a 30 percent 
rating is warranted for extension limited to 20 degrees, a 
40 percent rating is warranted for extension limited to 
30 degrees, and a 50 percent rating is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate 
II, indicates that normal flexion of the knee is 140 degrees 
and normal extension of the knee is zero degrees.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a zero percent rating under either 
of those codes, per VAOPGCPREC 9-98, supra.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that the veteran has consistently reported that 
he experiences increases from time to time in both pain and 
swelling, leading him to take Ibuprofen, and his complaints 
have been noted on objective examination.  See VA 
Compensation and Pension Examination Report dated July 2007.  
The examining physician noted it is possible that under 
certain conditions the veteran may have additional loss of 
range of motion. 

The record reflects the following measurements of the 
veteran's range of left knee motion:  Kaiser Permanente 
report in August 2005 - flexion normal (i.e., 140 degrees) 
and extension to -5 degrees (i.e., 5 degrees beyond full 
extension); Kaiser report in December 2005 - flexion to 141 
degrees and extension to -3 degrees; VA examination report in 
October 2005 - flexion to 140 degrees and extension to 0 
degrees; VA examination in July 2007 - flexion to 135 degrees 
and extension to 0 degrees.  Although the veteran complained 
of knee pain at every evaluation, the Kaiser examinations did 
not not address the DeLuca criteria, and the VA examinations 
both indicated that, upon repeated flexion and extension 
actively and passively and against resistance, the knee 
exhibited no fatigability, incoordination, or additional loss 
of range of motion or pain.

In this case, the veteran is currently evaluated at 20 
percent under DC 5258 for his postoperative left knee.  In 
assessing whether he should be assigned a separate rating for 
that knee, the Board notes that the record reflects his range 
of motion does not meet the criteria for a zero percent 
disability rating for flexion or extension, even considering 
the DeLuca criteria.  The medical evidence simply does not 
show limitation of extension to 15 degrees or limitation of 
flexion to 30 degrees.  Rather, the veteran's range of motion 
was measured at 0 degrees extension and 135 degrees flexion 
at its most limited.  Accordingly, assignment of an 
additional 10 percent rating under DC 5003-5010 for arthritis 
with limitation of motion is not warranted.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In view of the Court's 
holding in Hart, the Board has considered whether the veteran 
is entitled to a staged rating for his knee disability.  
However, upon reviewing the longitudinal record in this case, 
we find that at no time during the pendency of this claim for 
an increased rating has his disability been more or less 
disabling than as currently rated.

In summary, in evaluating the residuals of the veteran's 
service-connected left knee injury and degenerative joint 
disease, the Board has considered the disabling effects of 
pain, weakness, and incoordination indicated in the above 
analysis.  See DeLuca, supra.  His complaints of pain, 
painful motion, and incoordination, and the examiner's 
observations of increasing pain and potential for loss of 
range of motion were considered in the level of impairment 
and the loss of function attributed to his left knee injury 
and his degenerative joint disease.

The Board has also considered whether a separate, compensable 
rating is warranted for the post-surgical scarring noted on 
the veteran's left knee.  In this case, however, the veteran 
does not contend, and the evidence does not show, that a 
separate compensable rating is warranted for symptomatology 
associated with his surgical scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  See October 2005 and July 2007 
VA examination reports. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not exceptional or unusual, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria, and there 
is no basis to refer this case for consideration of an 
extraschedular rating.

The Board appreciates the veteran's cooperation throughout 
the claim process.


ORDER

An increased evaluation for residuals of left knee injury, 
with degenerative joint disease, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


